Case 2:19-cv-18998-KM-JBC Document 22 Filed 07/22/20 Page 1 of 2 PageID: 609



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


SUK JOON RYU, a/k/a James S.
Ryu,

       Plaintiff,                               Civ. No. 19-18998 (KM) (JBC)

       v.                                                   ORDER

BANK OF HOPE,

       Defendant.


       IT APPEARING that this matter has come before the Court on the
defendant’s motion to dismiss Count I (malicious use of process) of the
complaint (DE 11), pursuant to Fed. R. Civ. P. 12(b)(6); and
       IT FURTHER APPEARING that the plaintiff objects to the defendant’s
citation of certain documents, which he concedes are referred to in his
Complaint; and
       THE COURT, while understanding defendant’s argument that the
documents are properly considered on a motion to dismiss, nevertheless
wishes to ensure that the plaintiff has had a full opportunity to respond;
       IT IS this 22d day of July 2020,
       ORDERED that the plaintiff is placed on notice that defendant’s motion
to dismiss Count I of the complaint (DE 11) is for these purposes deemed one
for summary judgment, pursuant to Fed. R. Civ. P. 12(d); 1 and it is further
       ORDERED that plaintiff may, at his option, file supplemental papers
presenting any additional material pertinent to the motion, within 14 days after


1      (d) Result of Presenting Matters Outside the Pleadings. If, on a motion under
       Rule 12(b)(6) or 12(c), matters outside the pleadings are presented to and not
       excluded by the court, the motion must be treated as one for summary
       judgment under Rule 56. All parties must be given a reasonable opportunity to
       present all the material that is pertinent to the motion.
Fed. R. Civ. P. 12(d).
Case 2:19-cv-18998-KM-JBC Document 22 Filed 07/22/20 Page 2 of 2 PageID: 610



this Order is filed. No reply may be filed without prior authorization of the
Court.


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                        2
